Citation Nr: 1018650	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  05-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for left below-the-knee 
amputation, as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1966 to July 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.
 
In January 2006, a formal RO hearing was held at the RO in 
Indianapolis, Indiana, and a transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist appellants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the appellant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the appellant is expected to obtain any 
such evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 
3.159, and 3.326(a), see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the VCAA.  The appellant 
has asserted that he was on leave as a passenger of a MAC 
(Military Assistance Command) embassy flight, C-141 aircraft 
which landed for refueling for about three to four hours in 
Vietnam.  In a May 2004 letter, the RO requested a passenger 
manifest for the flight, noting that it left between March 
and June of 1968.  An October 2004 letter from the U.S. Armed 
Forces Service Center for the Research of Unit Records (now 
known as the U.S. Army and Joint Services Records Research 
Center, or JSRRC), indicated they were unable to research the 
appellant's request for information concerning a flight that 
re-fueled in Vietnam without more information.  The JSRRC 
noted that more detailed information was necessary to conduct 
a search, such as, the embassy flight number, date of flight, 
or travel orders.  In his RO hearing and an August 2005 
letter, the appellant stated that the flight was in May 1968.  
In the August 2005 letter, he stated that the flight left New 
Delhi, India, and had a layover in Vietnam.  The plane then 
went to Clark Air Force Base in the Philippines and then to 
Kadena Air Force Base in Okinawa.  He stated that only two 
planes left Andrews Air Force base each week in Washington, 
D.C.  As the RO had further information about the flight, but 
did not make another request to the JSRRC, the Board finds an 
additional request should be made to obtain the flight 
manifest.

The appellant has also asserted that he was assigned to the 
demilitarized zone in Korea twice during service to train a 
new company clerk.  In the August 2005 letter, the appellant 
requested assistance obtaining a copies of morning reports 
from his period of service.  He stated that he was sent on 
temporary duty to the demilitarized zone in November 1967 and 
the spring of 1968.  In the January 2006 RO formal hearing, 
the appellant specified that he was assigned to the 
demilitarized zone between January and May of 1968.  The 
Department of Defense (DoD) has confirmed that the herbicide 
Agent Orange was used from April 1968 through July 1969 along 
the Korean demilitarized zone to defoliate the fields of fire 
between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the civilian control line.  There is no indication that 
the herbicide was sprayed in the demilitarized zone itself.  
If the appellant was in the demilitarized zone from April 
1968, he may have been exposed to herbicides.  There is no 
evidence of a temporary assignment after April 1968 in the 
appellant's service personnel records, however, a morning 
reports may indicate whether he was temporarily assigned to a 
unit exposed to herbicides on the demilitarized zone.  The RO 
made a request for morning reports from March 1967 to July 
1968 to the JSRRC.  The JSRRC responded that it will only 
search for information within a 90 day period.  As the 
herbicide presumption for the Korean demilitarized zone only 
applies from April 1968 and the appellant stated that he was 
assigned to the demilitarized zone between January and May of 
1968, the RO should have requested morning reports  from 
April 1968 to May 1968, a period of time of less than 90 
days.  Under 38 C.F.R. § 3.159(c)(2), VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency unless the records do not exist 
or that further efforts to obtain the records would be 
futile.  Therefore, the AOJ should make an additional request 
for the morning reports from April 1968 to May 1968.

In regard to the appellant's claims for entitlement to 
service connection for coronary artery disease and a left 
below-the-knee amputation, as secondary to diabetes mellitus, 
the Board finds that the claims are "inextricably 
intertwined" with the pending claim for entitlement to 
service connection for diabetes due to herbicide exposure and 
the development requested in this remand.  See Harris v. 
Derwinski, 1 Vet. App. 181 (1991) (prohibiting the 
adjudication of claims that are inextricably intertwined 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Therefore, a decision on the issues 
of entitlement to secondary service connection for coronary 
artery disease and a left below-the-knee amputation are 
deferred pending the development requested below.

Accordingly, the case is REMANDED for the following action:

1.	Prepare a letter asking the JSRRC or 
any other appropriate agency to request 
the following: 

*	The flight manifest for the 
appellant's MAC embassy flight on 
a C-141 aircraft, from New Delhi, 
India, to Clark Air Force Base in 
the Philippines, in May 1968, with 
a layover in Vietnam, or any 
available information which might 
corroborate the flight.  

*	Morning reports, or any available 
information, which might 
corroborate the appellant having a 
temporary duty assignment in the 
Korean demilitarized zone from 
April 1968 to May 1968.  

2.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


